 


115 S3805 IS: Malicious Deep Fake Prohibition Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
115th CONGRESS2d Session 
S. 3805 
IN THE SENATE OF THE UNITED STATES 
 
December 21, 2018 
Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to prohibit certain fraudulent audiovisual records, and for other purposes.  
 
 
1.Short title This Act may be cited as the Malicious Deep Fake Prohibition Act of 2018.  2.Fraud in connection with audiovisual records (a)AmendmentChapter 47 of title 18, United States Code, is amended by adding at the end the following: 
 
1041.Fraud in connection with audiovisual records 
(a)DefinitionsIn this section— (1)the term audiovisual record— 
(A)means any audio or visual media in an electronic format; and  (B)includes any photograph, motion-picture film, video recording, electronic image, or sound recording; 
(2)the term deep fake means an audiovisual record created or altered in a manner that the record would falsely appear to a reasonable observer to be an authentic record of the actual speech or conduct of an individual; and  (3)the terms interactive computer service and information content provider have the same meaning given the terms in section 230 of the Communications Act of 1934 (47 U.S.C. 230). 
(b)OffenseIt shall be unlawful to, using any means or facility of interstate or foreign commerce— (1)create, with the intent to distribute, a deep fake with the intent that the distribution of the deep fake would facilitate criminal or tortious conduct under Federal, State, local, or Tribal law; or 
(2)distribute an audiovisual record with— (A)actual knowledge that the audiovisual record is a deep fake; and 
(B)the intent that the distribution of the audiovisual record would facilitate criminal or tortious conduct under Federal, State, local, or Tribal law.  (c)PenaltyAny person who violates subsection (b) shall be— 
(1)fined under this title, imprisoned for not more than 2 years, or both; or  (2)fined under this title, imprisoned for not more than 10 years, or both, in the case of a violation in which the creation, reproduction, or distribution of the deep fake could be reasonably expected to— 
(A)affect the conduct of any administrative, legislative, or judicial proceeding of a Federal, State, local, or Tribal government agency, including the administration of an election or the conduct of foreign relations; or  (B)facilitate violence. 
(d)Limitations 
(1)In generalFor purposes of this section, a provider of an interactive computer service shall not be held liable on account of— (A)any action voluntarily taken in good faith to restrict access to or availability of deep fakes; or 
(B)any action taken to enable or make available to information content providers or other persons the technical means to restrict access to deep fakes.  (2)First Amendment protectionNo person shall be held liable under this section for any activity protected by the First Amendment to the Constitution of the United States.. 
(b)Technical and conforming amendmentThe table of sections for chapter 47 is amended by inserting after the item relating to section 1040 the following:   1041. Fraud in connection with audiovisual records..   